Citation Nr: 1502778	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 20 percent for bilateral keratoconus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to March 2009. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, and granted service connection for bilateral keratoconus and assigned a noncompensable rating.  The Veteran filed timely substantive appeals with respect to the initial ratings assigned for both disabilities. 

In a March 2012 rating decision, the RO granted an increased rating of 20 percent for bilateral keratoconus, effective the date of the original grant of service connection.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the Virtual VA electronic claims file.

When the case was previously before the Board in May 2014, the issue of entitlement to an initial compensable rating for bilateral hearing loss was remanded for additional development.


FINDINGS OF FACT

1.  Throughout the entire initial evaluation period, the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2.  In a March 2012 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he was satisfied with the assignment of a 20 rating for bilateral keratoconus and he no longer wished to pursue his appeal of the issue of entitlement to an increased rating for bilateral keratoconus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an initial rating in excess of 20 percent for bilateral keratoconus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA on March 20, 2012, has withdrawn his appeal of the issue of entitlement to a rating in excess of 20 percent for bilateral keratoconus.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A February 2010 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did with respect to his bilateral hearing loss, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in June 2010, September 2011, and July 2014; the Veteran has not argued, and the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the Board hearing by an accredited representative from the South Carolina Office of Veterans Affairs.  During the Veteran's hearing, the undersigned and the Veteran's representative asked the Veteran questions about the symptoms and severity of his disability currently on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2014 remand.  Specifically, the May 2014 Board remand instructed the RO to obtain VA treatment records dated from January 4, 2012 to the present, and to provide the Veteran with a VA examination in order to determine the current level of severity of his service-connected bilateral hearing loss.  The record reflects that a January 2012 audiogram and other VA records through April 2014 were obtained.  Moreover, the Veteran was provided with a VA examination in July 2014.  In sum, the Board finds that the RO has complied with the Board's instructions and that the July 2014 VA examination report substantially complies with the Board's May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

 The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2014). 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2014).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2014).

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, the Veteran underwent a VA audiological evaluation in June 2010, which reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
20
60
60
36
LEFT
15
50
70
75
53

Speech discrimination scores using the Maryland CNC controlled speech discrimination tests were noted to be 94 percent in the right ear and 80 percent in the left ear.  The examiner noted that the Veteran's greatest difficulty was hearing and understanding conversational speech.

The Veteran underwent another VA audiological examination in September 2011, which reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
65
65
45
LEFT
20
60
75
75
58

Speech discrimination scores using the Maryland CNC controlled speech discrimination tests were noted to be 90 percent in the right ear and 80 percent in the left ear.  The examiner noted that the Veteran's greatest difficulty was hearing and understanding conversational speech.

A January 2012 VA audiogram report reflects that pure tone thresholds of each ear, in decibels, were as follows




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
60
60
41
LEFT
15
60
70
70
54

No speech discrimination scores are provided with the January 2012 audiogram results.

A July 2014 VA audiological examination report reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
50
65
55
46
LEFT
20
70
75
65
58

Speech discrimination scores using the Maryland CNC controlled speech discrimination tests were noted to be 94 percent in the right ear and 86 percent in the left ear.  The examiner noted that the Veteran's greatest difficulty was hearing women's voices and telephone conversations.

The Board finds that the June 2010, September 2011, and July 2014 VA examination reports provide adequate information for rating purposes.  Applying the method for evaluating hearing loss to the results of the June 2010 VA examination report, the evaluation revealed Level I hearing in the right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VI.  The September 2011 examination results revealed Level II hearing in the right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VI.  The July 2014 examination results revealed Level I hearing in the right ear and Level III hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to no greater than a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board notes that the Veteran meets the criteria for an exceptional pattern of hearing in the left ear, as pure tone threshold in the left ear at the July 2014 VA examination was 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, even taking into consideration the exceptional pattern of hearing, a higher rating is not warranted.  See 38 C.F.R. § 4.86 (2014).  In this regard, pursuant to Table VIa, the Veteran's hearing is at Level I in the right ear and Level IV in the left ear for the July 2014 VA examination.  This still yields only a noncompensable rating when applied to Table VII.  No other VA examination results show an exceptional pattern of hearing.  

There are no audiological evaluation results of record indicating a higher level of hearing loss during the period of the claim, to include consideration of the January 2012 audiogram results.  Consequently, an initial compensable rating for the Veteran's bilateral hearing loss is not warranted at any time during the initial evaluation period.

The Board recognizes the Veteran's assertions his hearing loss impacted the ordinary conditions of his daily life and caused him difficulty in understanding speech in situations with conversation, hearing women's voices, and during telephone communications.  While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In sum, the preponderance of the evidence is against the Veteran's claim for an increased rating at any time during the appeal period.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's service-connected bilateral hearing loss is adequate.  Ratings in excess of the assigned rating are provided for higher levels of severity of the disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required. In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disability.  Thus, no extraschedular referral is required.

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected bilateral hearing loss renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


The appeal of the issue of entitlement to an initial rating in excess of 20 percent for bilateral keratoconus is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


